Citation Nr: 0500300	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  03-21 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an increased evaluation in excess of 30 
percent for left midshaft tibial fracture with distal tibia 
and fibula demineralization and left foot 45-degree 
malrotation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Patricia Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1945 to May 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a September 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah which increased the 
evaluation of the veteran's left leg disability to 10 percent 
effective July 13, 2001.

The Board notes that a June 2003 rating decision increased 
the evaluation of the veteran's left leg disability to 30 
percent effective July 6, 2000.

On his July 2003 VA Form 9 and again on his representative's 
VA Form 646, the veteran raises a claim for an earlier 
effective date for his service-connected left leg disability.  
Since the issue of entitlement to an earlier effective date 
for service-connection for the veteran's left leg disability 
has not been adjudicated by the RO, it is referred to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A preliminary review of the record discloses a need for 
further evidentiary development in this case.

The Board notes that the most current VA examination 
performed in July 2002 did not address whether either the 
left knee or ankle were ankylosed or whether there was any 
limitation of motion under Diagnostic Codes 5256, 5270, 5261, 
respectively.  In addition, the examiner did not address 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Therefore, in order to afford the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  In this regard, a medical opinion in 
conjunction with the review of the entire record and 
examination of the veteran is warranted to ascertain the 
severity of the veteran's left leg disability. 38 C.F.R. 
§ 3.159(c)(4). 

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be afforded the 
appropriate VA examination to determine 
the severity of his present left leg 
disability.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The extent of 
any incoordination, weakened movement and 
excess fatigability on use should be 
described.  The examiner should be 
requested to identify any objective 
evidence of pain and all functional loss 
due to pain.  The examiner should 
specifically indicate the ranges of knee 
and ankle motion performed without pain 
and the range of motion accompanied by 
pain.  This examiner should also express 
an opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare-
ups, and, if feasible, express this in 
terms of additional degrees of limitation 
of motion on repeated use or during 
flare-ups.  If this is not feasible, the 
examiner should so state.  

2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	

                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




